BOWEN, District Judge.
Much of what is stated in the following quotations was said with reference to state statutes, but the principles stated apply equally to Acts of Congress.
“A presumption in favor of constitutionality is raised by the mere fact of the enactment of a statute by the legislature; and the burden of showing that it is unconstitutional is on the party asserting it. * * *” 12 C.J. 791-794. “As to the degree and extent of this presumption, the rule, as variously stated, is that every reasonable presumption will be made in favor of the validity of a statute; * * * and also that doubt, a fair doubt, a serious doubt, any, and all, doubts, and every rea*825sonable doubt as to the constitutionality of a statute will be resolved in favor of its validity; * * *.” 12 C.J. 794-795. “* * * Other statements are that, where doubt exists whether there is a conflict between the statute and the constitution, the statute must prevail, and that the statute must be upheld unless its invalidity appears beyond all doubt, * * *.” 12 C.J. 798.
In Williams v. Norris, 25 U.S. 117, 124, 12 Wheat. 117, 6 L.Ed. 571, one question was which one of two persons had the paramount title in certain lands. Norris claimed that his title was perfected by proceedings under a statute of the state of Tennessee entitled “ ‘an act for the relief of Ezekiel Norris’ ”, which provided: “ ‘Be it enacted,’ etc., ‘that the commissioner of West Tennessee be, and he is hereby authorized to issue to Ezekiel Norris, certificates or warrants to the amount of 2,280 acres, being the amount of two entries, No. 2046 for 1000 acres, and No. 2047 for 1280 acres, on which no warrants or grants were issued; provided that the said Ezekiel Norris shall produce sufficient evidence to the said commissioner that the consideration for said entries was paid, and that no warrant or grant ever issued on said entries.’ ”
Williams contended that statute was unconstitutional, but the court overruled that contention and at pages 127, 128 of 12 Wheat., 6 L.Ed. 571, by Marshall, C. J., said: “What difference is there, so far as respects its constitutionality, between the act passed in his [Norris’] particular case, and’the act containing a general reference of all cases of the same description to the commissioner? * * *' There are, undoubtedly, great and solid objections to legislation for particular cases. But these objections do not necessarily make such legislation repugnant to the constitution of the United States.”
That old case of Williams v. Norris, supra, decided in 1827, may be somewhat involved on the facts, but it is clear that in that case Chief Justice Marshall overruled the constitutional objection to a private act of a state legislature for the perfection of one man’s title to land against the adverse claims of another man, and held in effect that the fact that legislation is for the private relief of one man in his relationship with another does “not necessarily make such legislation repugnant to the constitution of the United States”. Counsel have not cited and the writer of this opinion is not advised of any later Supreme Court case overruling that judgment of Marshall. That situation, until unmistakably cleared up by later Supreme Court decision, renders this three-judge District Court unable to rule without doubt that the Private Act of Congress for the relief of John T. Clark here assailed is unconstitutional. Since its invalidity is not so free from doubt as to overcome the presumption of its validity, the Private Act must be upheld by this court.
The exceptions to the libels will be sustained. An order or orders carrying the foregoing ruling into effect may be settled upon notice or stipulation.
CUSHMAN, District Judge, concurs.